 

Case 2:20-mj-09119-ESW Document 14 Filed 03/31/20 Page 1of1

AO 442 (Rev, LI/L1) Arrest Warrant

UNITED STATES DISTRICT COURT

 

for the
District of Arizona
United States of America
v. ) .
i ) Case No. 20-9119 MJ
)
)
)
Austin Ryan Steinbart )
Defendant
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Austin Ryan Steinbart >
who is accused of an offense or violation based on the following document filed with the court:

(-] Indictment (] Superseding Indictment | [Information [J Superseding Information Complaint
(-] Probation Violation Petition ([] Supervised Release Violation Petition ([] Violation Notice [] Order of the Court

This offense is briefly described as follows:
18 U.S.C. §§ 1030(a)(7)(C) and (c)(3)(A)

f s :
Date: 03/26/2020 Ny La

a Issuing officer's signature

 

 

 

City and state: Phoenix, Arizona United States Magistrate Judge Eileen S. Willett
Printed name and title
. Return
This warrant was received on (date) 3 /2, b Ay )_, and the person was arrested on (date) 5 [ 2 | [ OC )
at (city and state) _( MHA Ni LE f2 A z .

ats 3/21/40 - 4£EF

Arresting officer's signature

 

TEVEA El. FBI SPEQA ENT

Printed name and title

 

 

AEP
HEE

   

 
